
	

114 HR 51 IH: Traffic Stops Along the Border Statistics Study Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 51
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide for the collection of data on traffic stops, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Traffic Stops Along the Border Statistics Study Act of 2015.
		2.Attorney general study
			(a)Study
				(1)In generalThe Attorney General shall conduct a nationwide study of stops for traffic violations by law
			 enforcement officers.
				(2)Initial analysisThe Attorney General shall perform an initial analysis of existing data, including complaints
			 alleging, and other information concerning, traffic stops motivated by
			 race and other bias.
				(3)Data collectionAfter completion of the initial analysis under paragraph (2), the Attorney General shall gather the
			 following data on traffic stops from a nationwide sample of jurisdictions,
			 including jurisdictions identified in the initial analysis:
					(A)The traffic infraction alleged to have been committed that led to the stop.
					(B)Identifying characteristics of the driver stopped, including the race, gender, ethnicity, and
			 approximate age of the driver.
					(C)Whether immigration status was questioned, immigration documents were requested, or an inquiry was
			 made to the Immigration and Naturalization Service with regard to any
			 individual in the vehicle and whether any individual in the vehicle was
			 turned over to immigration officials.
					(D)The number of stops conducted within 25 miles of the United States border with Mexico compared with
			 the number of stops conducted within 25 miles of the United States border
			 with Canada.
					(E)The number of individuals in the stopped vehicle.
					(F)Whether a search was instituted as a result of the stop and whether consent was requested for the
			 search.
					(G)Any alleged criminal behavior by the driver that justified the search.
					(H)Any items seized, including contraband or money.
					(I)Whether any warning or citation was issued as a result of the stop.
					(J)Whether an arrest was made as a result of either the stop or the search and the justification for
			 the arrest.
					(K)The duration of the stop.
					(b)Reporting
				(1)Initial analysisNot later than 120 days after the date of enactment of this Act, the Attorney General shall report
			 the results of the Attorney General’s initial analysis under subsection
			 (a)(2) to Congress and make such report available to the public, and
			 identify the jurisdictions for which the study is to be conducted.
				(2)Data collectionNot later than 2 years after the date of enactment of this Act, the Attorney General shall report
			 the results of the data collected under subsection (a)(3) to Congress, a
			 copy of which shall also be published in the Federal Register.
				3.Grant programIn order to complete the study described in section 2, the Attorney General may provide grants to
			 law enforcement agencies to collect and submit the data described in
			 section 2 to the appropriate agency as designated by the Attorney General.
		4.Limitation on use of dataInformation released pursuant to section 2 shall not reveal the identity of any individual who is
			 stopped or any law enforcement officer involved in a traffic stop.
		5.DefinitionFor purposes of this Act, the term law enforcement agency means an agency of a State or political subdivision of a State, authorized by law or by a Federal,
			 State, or local government agency to engage in or supervise the
			 prevention, detection, or investigation of violations of criminal laws.
		6.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act.
		
